Citation Nr: 0108087	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  98-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




INTRODUCTION

The appellant served on active duty from May 1969 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of October 
1999.  In that remand, the Board instructed the RO to contact 
the Social Security Administration (SSA) in order to obtain a 
copies of award letters/notices, administrative/appellate 
decisions, hearing transcripts, if applicable, and all 
medical records relied upon concerning claims filed by the 
appellant for SSA benefits.  This was not done.  Full and 
substantial compliance with these instructions was not 
accomplished notwithstanding the fact that the RO contacted 
the SSA and was informed by a memorandum received in April 
2000 from an SSA official notifying VA that the appellant was 
not eligible for title II disability benefits.  This 
memorandum does not substitute for the Board's specific 
request to obtain copies of all available records held by SSA 
relevant to claims/appeals filed by the appellant for 
benefits from the SSA.  The record on appeal contains only a 
partial copy (pages 2-4) of an SSA decision submitted by the 
appellant in April 1998, which awarded him supplemental 
income benefits.  In the body of the Board's remand of 
October 1999, the Board stated, "[a]ll available records 
from SSA must be obtained."

While the delay necessitated by another remand is 
unfortunate, a precedent decision of the U. S. Court of 
Appeals for Veterans Claims (the Court) has held that the 
Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, full compliance with the Board's 
remand of October 1999 [Instruction #2, pg. 3] must be 
accomplished by the RO before final appellate review by the 
Board.

Moreover, in view of the fact that the appellant recently had 
an MRI of his cervical spine (in July 2000), the Board finds 
that additional medical development to evaluate his 
nonservice-connected disabilities would prove useful in this 
case.  Well-settled judicial precedents hold that in a 
situation as the one presented by the facts in this case, a 
remand for a new pension examination is in order to render a 
new rating decision that accurately identifies the percentage 
of impairment attributable to each specific disability shown 
by the evidence of record.  Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992).  The Board concludes that there must be a 
new rating examination in order that the adjudication may be 
a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) was signed 
into law.  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.   This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because the RO 
has not yet considered whether any additional notification or 
development actions are required in this case under the VCAA, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must again contact the SSA for 
the purpose of obtaining any and all 
records from that agency which pertain to 
claims/appeals filed by the appellant for 
SSA benefits.  In doing so, the RO must 
request from SSA copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning any claims or 
appeals filed by the appellant for SSA 
benefits.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.  All 
attempts to obtain records, which are 
ultimately unsuccessful, should be 
documented in the claims folder.

2.  Next, the RO should schedule the 
appellant for a comprehensive VA pension 
examination specifically to ascertain the 
nature, severity and permanence of all 
his current disabilities.  The 
appellant's claims folder is to be made 
available to the examiner for review 
prior to the examination, and the 
examiner should be asked to indicate in 
the examination report whether he or she 
has reviewed the claims folder.  All 
indicated tests, including x-rays, if 
necessary, are to be done and the 
examiner should review the results of any 
testing prior to completion of report.  
Specifically, the examiner should 
describe the level of disability 
attributable to the each one of the 
medical conditions found on examination.  
Where applicable, and if the appellant is 
found to have a musculoskeletal disorder, 
all ranges of motion should be reported 
in degrees, and the examiner should be 
asked to describe what the normal range 
of motion for the affected parts would 
be.  The examiner should describe any 
functional limitation due to pain, 
including whether additional functional 
limitation is likely to result on use or 
during flare-ups.  The examiner should 
give a full description of any limitation 
of activity imposed by each of the 
appellant's disabilities and express 
opinions as to whether the conditions are 
permanent, and the degree of interference 
with the appellant's ability to obtain 
and maintain gainful employment caused by 
each disability identified on 
examination.  The examiner should also 
state whether the appellant's disabling 
conditions are susceptible of improvement 
through appropriate treatment.  The 
examiner must provide complete rationale 
for all conclusions reached.

The appellant should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this should be noted in 
the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  Upon completion of the above, the RO 
should review the claims folder and 
ensure that any and all notification and 
development actions applicable to the 
appellant's claim and required by the 
VCAA are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001), as 
well as any other pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that may be 
subsequently issued also should be 
considered.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a permanent and total disability 
evaluation for pension purposes, with 
application of all appropriate laws, 
regulations and diagnostic codes (as 
amended), and with consideration of any 
additional information obtained as a 
result of this remand, including the 
report of the VA examination.  The RO 
should consider each of the appellant's 
ratable disabilities with application of 
the appropriate diagnostic codes in the 
Schedule for Rating Disabilities to 
determine the percentage of impairment 
caused by each disability.  In evaluating 
any degree of disability of any reported 
musculoskeletal disorder, the RO must 
consider whether there is functional loss 
due to pain, under 38 C.F.R. §§ 4.40 and 
4.45 (2000).  See Deluca v. Brown, 8 Vet. 
App. 202 (1995).  In addition, adequate 
rationale should be provided regarding 
the appellant's substance-abuse disorder 
(alcoholism) under 38 C.F.R. § 3.301(b).  
In readjudicating this case, the RO 
should consider whether the appellant 
meets the criteria provided under 38 
U.S.C.A. §§ 1502(a)(1), 1521(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 4.15, 
4.16, 4.17, 4.25 (2000) as well as the 
provisions of Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Brown v. Derwinski, 2 
Vet. App. 444 (1992); and Roberts, supra.  
If the appellant does not meet the 
percentage requirements, a permanent and 
total evaluation for pension purposes 
should be considered under 38 C.F.R. 
§ 3.321(b)(2) (2000).

In deciding the appellant's claim, the RO 
should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


